EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Annual Report of InterAmerican Gaming, Inc. (the “Registrant”) on Form 10-K for the period ending September 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, J. Graham Simmonds, Interim Chief Financial Officer of the Registrant, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:February 27, 2013 By: /s/ Graham Simmonds Name:J. Graham Simmonds Title:Interim CFO and Chairman
